Citation Nr: 0707149	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability other than PTSD (claimed as nervous condition), to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for polyarthralgias 
(claimed as muscle condition), to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for obstructive sleep 
apneas and hypoapneas (claimed as sleep problems, fatigue, 
and difficulty concentrating), to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for gastroesophageal 
disease with diarrhea (claimed as stomach condition), to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to May 
1984 and November 1985 to November 1991.  He also had 
subsequent service in the Army National Guard of Kentucky 
from May 1992 to May 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision rendered by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction over the case was 
subsequently transferred to the RO in St. Petersburg, 
Florida. 

In October 2006, the veteran testified at a Board hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

In March 2006, the veteran submitted additional evidence, and 
in August 2006, his representative filed a waiver of the 
veteran's right to have this evidence initially considered by 
the RO.  Therefore, a remand for the RO's review of this 
evidence is not required.

The issue of entitlement to service connection for headaches, 
to include as due to an undiagnosed illness, is addressed in 
the remand that follows the order section of this decision. 


FINDINGS OF FACT

1.  All of the veteran's psychiatric symptoms are due to 
post-traumatic stress disorder (PTSD), for which service 
connection has already been granted.

2.  The veteran's low back pain has been medically attributed 
to degenerative disc and joint disease, and the presence of 
multiple joint and muscle pain has not been objectively 
shown, shown to exist for six months or more, or shown to 
exist for intermittent episodes of improvement and worsening 
over a six month period; neither degenerative disc disease 
nor degenerative joint disease was present within one year of 
the veteran's discharge from service, and neither disorder is 
etiologically related to service.

3.  The veteran's sleep disturbances and fatigue have been 
medically attributed in part to obstructive apneas and 
hypoapneas and periodic leg movements of sleep, and his sleep 
disturbances, fatigue, and difficulty concentrating are also 
symptoms of his service-connected post-traumatic stress 
disorder; obstructive apneas and hypoapneas were not present 
in service and are not etiologically related to service.

4.  The veteran's stomach symptoms have been medically 
attributed to gastroesophageal reflux disease, and the 
presence of chronic diarrheal disease is not objectively 
shown; gastroesophageal reflux disease was not present in 
service and is not etiologically related to service.

5.  A disability of the skin is not objectively shown to have 
existed for six months or more or shown to have existed for 
intermittent episodes of improvement and worsening over a six 
month period; a chronic skin disorder was not present in 
service and is not etiologically related to service.

CONCLUSIONS OF LAW

1.  Psychiatric disability other than PTSD was not incurred 
in or aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

2.  Polyarthralgias (claimed as muscle condition) were not 
incurred in or aggravated by active service, and their 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

3.  Obstructive sleep apneas and hypoapneas were not incurred 
in or aggravated by active service, and the incurrence or 
aggravation of obstructive sleep apneas and hypoapneas 
(claimed as sleep problems, fatigue, and difficulty 
concentrating)
during such service may not be presumed.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

4.  Gastroesophageal disease with diarrhea (claimed as 
stomach condition) was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

5.  A skin condition was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The St. Petersburg RO provided the veteran with the notice 
required under the VCAA by letters mailed in April 2001, July 
2003, and December 2005, to include notice that he should 
submit any pertinent evidence in his possession.  The veteran 
was also provided with the requisite notice with respect to 
the disability-rating and effective-date elements of his 
claims in a September 2006 letter.  Therefore, the Board is 
satisfied that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records 
identified by the veteran.  The originating agency also 
afforded the veteran VA examinations in November 1998, August 
1999, September 1999, December 2000, and March 2005.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claims.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and manifests arthritis or a psychosis to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Under 38 C.F.R. § 3.317 (2006), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following):  (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2006).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2006).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2006).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4) (2006).  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Psychiatric Disability other than PTSD

The veteran is seeking service connection for major 
depression on the basis that it is due to his service in the 
Persian Gulf or the result of his service-connected PTSD.  
The September 1999 VA mental disorders examination report 
shows that the examiner reported that the veteran either had 
major depression or organic depression.  In a January 2000 
addendum, however, the examiner maintained that after a 
review of the neuropsychological test results, it appeared 
that the veteran did not have organic depression, but rather 
had major depression that occurred following his discharge 
from service.  Later VA treatment records show that major 
depression was not diagnosed and that the treating physicians 
have identified the veteran's depression as a symptom of his 
PTSD.  In addition, PTSD was the only diagnosis on a VA 
psychiatric examination in March 2005.  There is no competent 
medical evidence of record that shows that the veteran is 
currently diagnosed with a psychiatric disorder other than 
PTSD.  Moreover, the record reflects that all of the 
veteran's documented psychiatric symptoms are associated with 
the service-connected PTSD.  The June 2004 rating decision 
shows that the veteran's disability rating for PTSD was 
increased from 10 percent to 50 percent based in part on 
medical evidence of increased depression.  The April 2005 
rating decision shows that the rating was further increased 
to 70 percent based in part on medical evidence of increased 
symptoms that included anxiety attacks.  

In sum, the evidence affirmatively establishes that the 
veteran's psychiatric symptoms are all due to a diagnosed 
disorder, the already service-connected PTSD.  Consequently, 
service connection is not in order for any other psychiatric 
disability.

Polyarthralgias (claimed as muscle condition)

The veteran contends that he has multiple joint and muscle 
pain as the result of his service in the Persian Gulf, with 
the onset of these symptoms in January 1993, as reported in 
the March 1997 Persian Gulf Registry Code Sheet.  

The medical evidence of record shows that the veteran has low 
back pain associated with a known clinical diagnosis of 
degenerative disc disease and degenerative joint disease 
confirmed by a magnetic resonance imaging study in September 
1998.  VA treatment records dated in October 1998 further 
show that the veteran complained of low back pain with 
radiculopathy to the lower extremities.  An examiner noted a 
diagnosis of radiculopathy/low back pain that may be a 
progression of a disc bulge or "may have the affects of Gulf 
War syndrome related to a nonanatomically explained 
radiculopathy, although we would like to think it is the 
former."  Thereafter, however, an August 1999 VA 
neurological examination report notes that electromyograph 
results and nerve conduction studies were both within normal 
limits, and the examiner indicated that the veteran did not 
have any evidence of a neuropathy or a radiculopathy.  Thus, 
the evidence fails to show that the veteran has true 
radiculopathy due to an undiagnosed illness.

VA treatment records show that the veteran usually complained 
of joint and muscle pain in general.  When specific, he 
complained of hand pain in December 1998, but no objective 
indications of this reported symptom were identified.  He 
complained of pain in his hands, fingers, knees, and hips in 
January 1999, but the physical examination of his hands 
revealed no positive findings, and the exam of his "other 
joints" was normal.  The examiner did note an impression of 
recurrent metacarpal phalangeal joint swelling in the hands 
secondary to strenuous activities associated with the 
veteran's job as a heavy mechanic.  Thereafter, he complained 
of hand pain in August 1999, but again no objective 
indicators of hand pain was identified.  He complained of 
pain in the elbows, shoulders, and knees in August 2004.  The 
examiner observed that the veteran did not appear to be in 
acute pain and that there was no local joint swelling or 
tenderness.  The examiner noted an assessment of arthralgia, 
but commented that there was no objective evidence of severe 
pain.  The veteran complained of muscle twitches and cramps 
in his arms and legs in May 2005, but no objective indicators 
of these complaints were identified.  Finally, in connection 
with the veteran's complaints of general muscle and joint 
pain in May 2005, a physical examination revealed no swelling 
or acute tenderness of any muscle or joint other than in the 
elbows.  The examination showed mild tenderness over the 
elbow joint on both sides, but no chronic qualifying elbow 
disability is objectively demonstrated over the course of six 
months or more or shown to exhibit intermittent episodes of 
improvement and worsening over a six month period. 
Consequently, service connection for polyarthralgias and 
muscle condition as due to an undiagnosed illness is not 
warranted. 

Additionally, the service medical records are absent any 
complaint, treatment, or diagnosis of multiple joint and 
muscle pain during service.  There is only an isolated 
episode of a contusion to the right leg in February 1987.  
The veteran is also documented as having complained of back 
pain in April 1986 and in January and February 1989, but no 
chronic disability, much less degenerative disc or joint 
disease, is shown during service or within one year of the 
veteran's discharge from service.  There is also no competent 
medical evidence that a disability manifested by 
polyarthralgias, a muscle condition, or degenerative disc and 
joint disease is etiologically related to any other incident 
of the veteran's military service.  Accordingly, service 
connection for polyarthralgias and muscle condition is also 
not warranted on a direct basis or chronic disease 
presumptive basis.

Obstructive Sleep Apneas and Hypoapneas (claimed as sleep 
problems, fatigue, and difficulty concentrating)

The veteran contends that he has sleep problems, fatigue, and 
difficulty concentrating as the result of his service in the 
Persian Gulf, with onset of these symptoms in 1991, as 
reported in the March 1997 Persian Gulf Registry Code Sheet.  

A July 1998 VA neurology report notes that a night time sleep 
study revealed some hypoapneas and a large number of periodic 
leg movements of sleep (PLMS).  The examiner noted that some 
medications, including tricyclic antidepressants, were known 
to cause or exacerbate PLMS in some people and that the 
veteran's medications should be reviewed for those that might 
have this side effect.  The examiner noted that the veteran 
reached all stages of sleep, but there was an excess of 
wakefulness and light stage one sleep probably related to the 
PLMS.  The August 1999 VA neurological examination report 
shows that the examiner maintained that the veteran's sleep 
disturbance might be due to a combination of muscle cramps, 
possibly PLMS or rapid eye movement (REM) behavior disorder.  
In a January 2000 addendum, the examiner reported that the 
results of the sleep study indicated that the veteran had 
obstructive apneas and hypoapneas during non-REM and REM 
sleep.  He also exhibited PLMS.  There was no evidence of REM 
behavioral disorder.  

Sleep disturbances and fatigue may be manifestations of an 
undiagnosed illness, but here, the veteran's sleep 
disturbances resulting in fatigue have been medically 
attributed in part to known clinical diagnoses of obstructive 
apneas and hypoapneas and PLMS.  Therefore, service 
connection may not be predicated on application of 38 C.F.R. 
§ 3.317.  

In addition, the medical evidence shows that the veteran also 
has sleep disturbances and fatigue as well as difficulty 
concentrating associated with his service-connected PTSD.  
The November 1998 PTSD examination report shows that 
criterion D to support a diagnosis of PTSD was met in part by 
the veteran's complaints of difficulty falling or staying 
asleep and difficulty concentrating.  The March 2005 VA PTSD 
examination report shows that the examiner noted that the 
veteran had frequent symptoms of PTSD that included disturbed 
sleep.  The April 2005 RO rating decision reflects that the 
veteran's disability rating was increased from 50 percent to 
70 percent based in part on medical evidence of increased 
symptoms of disturbed sleep and impairment in concentration.  
There is no competent medical evidence of record that shows 
that the veteran is currently diagnosed with sleep, fatigue, 
and concentration disorders that are independent or separate 
and distinct from sleep, fatigue, and concentration problems 
medically attributed to obstructive apneas and hypoapneas, 
PLMS, and PTSD.  Accordingly, presumptive service connection 
for obstructive sleep apneas and hypoapneas (claimed as sleep 
problems, fatigue, and difficulty concentrating) as due to an 
undiagnosed illness is not warranted.

Lastly, the Board observes that the service medical records 
are absent any complaint, treatment, or diagnosis of 
obstructive apneas and hypoapneas, and there is no competent 
medical evidence that any of these disorders is etiologically 
related to the veteran's military service.  Accordingly, 
service connection for obstructive sleep apneas and 
hypoapneas is also not warranted on a direct basis.  

Gastroesophageal Disease with Diarrhea (claimed as stomach 
condition)

The veteran contends that he has a chronic stomach condition 
and diarrhea as the result of his service in the Persian 
Gulf, with onset of these symptoms in March 1995 and January 
1993, respectively, as reported in the March 1997 Persian 
Gulf Registry Code Sheet.  

Gastrointestinal symptoms may be a manifestation of an 
undiagnosed illness, but here, the veteran's gastrointestinal 
symptoms have been medically attributed in part to a known 
clinical diagnosis of gastroesophageal reflux disease.  
Therefore, service connection for this disease may not be 
predicated on application of 38 C.F.R. § 3.317.  As for the 
veteran's complaints of chronic diarrhea, there are no 
objective indicators of the presence of a qualifying chronic 
disability manifested by diarrhea.  The August 1999 VA 
general medical examination report shows that the examiner 
noted a diagnosis of diarrhea presumably based on a history 
the veteran provided, but the examiner added that a workup 
was negative for an infectious etiology.  Evidence of chronic 
diarrheal disease is essentially limited to the veteran's own 
statements which, absent independent verification, cannot 
support a grant of presumptive service connection based on 
service in the Persian Gulf.  

Additionally, the service medical records are absent any 
complaints, treatment, or diagnosis of GERD.  While a July 
1988 emergency room record notes assessments that include 
gastroenteritis, no subsequent episodes are documented in the 
service medical records.  Also, the veteran waived undergoing 
a medical examination at separation, but the report on the 
May 1992 examination he underwent for enlistment into the 
Army National Guard showed that no stomach disorder or 
diarrheal disease was identified.  There is also no competent 
medical evidence that any stomach disorder or diarrheal 
disease is etiologically related to any other incident of the 
veteran's military service.  Accordingly, service connection 
for GERD with diarrhea (claimed as stomach condition), to 
include as due to an undiagnosed illness is not warranted.

Skin Disability

The veteran contends that he has a recurrent rash that 
appears on his back and stomach and blisters on his wrists, 
elbows, and ankles as the result of his service in the 
Persian Gulf, with onset of these symptoms in October 1994, 
as reported in the March 1997 Persian Gulf Registry Code 
Sheet.  

The March 1997 physical examination revealed an irregular 
flat nevus on the left chest wall, an irregular papule on the 
right calf, and scattered benign appearing nevi.  No rash or 
blisters were identified.  A February 1998 VA record notes 
the veteran's reported history of a skin rash but none was 
detected on examination.  The August 1999 general medical 
examination report shows that the veteran complained of the 
occasional appearance of clear blebs on his upper arms and 
around his ankles that left scars.  The physical examination 
revealed three of these scars, but no active lesions were 
noted.  The examiner noted a diagnosis of skin rash not 
currently present.  The medical evidence dated thereafter 
fails to show any clinical findings of a recurrent rash or 
blisters.

Signs involving the skin may be a manifestation of an 
undiagnosed illness, but here, medical evidence pertaining to 
a skin disorder is sparse and fails to show a qualifying 
chronic skin disability existing for six months or more or 
shown to exist for intermittent episodes of improvement and 
worsening over a six month period.  Evidence of a chronic 
skin disorder is essentially limited to the veteran's own 
statements which, absent independent verification, cannot 
support a grant of presumptive service connection based on 
service in the Persian Gulf.  

Additionally, the service medical records are absent any 
complaints, treatment, or diagnosis of a skin disorder, and 
there is no competent medical evidence that any skin disorder 
is etiologically related to any incident of the veteran's 
military service.  Accordingly, service connection for a skin 
disability, to include as due to an undiagnosed illness, is 
not warranted.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against all of 
the above claims.


ORDER

Service connection for psychiatric disability other than 
PTSD, to include as due to an undiagnosed illness, is denied. 

Service connection for polyarthralgias (claimed as muscle 
condition), to include as due to an undiagnosed illness is 
denied. 

Service connection for obstructive sleep apneas and 
hypoapneas (claimed as sleep problems, fatigue, and 
difficulty concentrating), to include as due to an 
undiagnosed illness, is denied.

Service connection for gastroesophageal disease with diarrhea 
(claimed as stomach condition), to include as due to an 
undiagnosed illness, is denied.

Service connection for a skin disability, to include as due 
to an undiagnosed illness, is denied.




REMAND

While the veteran currently contends that his headaches are 
the result of his service in the Persian Gulf, the service 
medical records document numerous complaints of headaches 
prior to such service.  In addition, the veteran is 
documented as having reported that he initially sustained a 
neck injury in 1984 prior to service, which resulted in 
recurrent migraine headaches.  The veteran further reported 
that he sustained another neck injury in service from a fall 
in a parachute jump in 1988 that resulted in recurrent 
headaches.  The August 1999 VA general medical examination 
report notes that the veteran recently had an abnormal SPECT 
[single-photon emission computed tomography] brain scan, the 
significance of which, if any, is not entirely clear as it 
relates to the veteran's headache complaints.  The medical 
evidence also shows that as late as in February 2005, the 
veteran was noted to have complained of a severe headache.  
Therefore, the Board finds that the veteran should be 
afforded an examination and a medical opinion should be 
obtained on the etiology of any headache disorder. 

Accordingly, this appeal is remanded to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any headache 
disorder present.  Any indicated studies 
should be performed.  The claims folder 
must be provided to and reviewed by the 
examiner.  The examiner should identify 
any objective indications of the claimed 
disability, and should indicate whether 
the claimed symptoms are due to a known 
clinical diagnosis.  If they are 
attributed to a known clinical diagnosis, 
the examiner should render an opinion as 
to whether there is a 50 percent or 
better probability that the disorder was 
present during veteran's active military 
service.  If the examiner concludes that 
there is a 50 percent or better 
probability that a diagnosed headache 
disorder was present during active 
service, the examiner should also provide 
an opinion as to whether the diagnosed 
headache disorder clearly and 
unmistakably existed prior to service and 
clearly and unmistakably underwent no 
permanent increase in severity as a 
result of service.  The rationale for all 
opinions expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


